Citation Nr: 1032690	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for degenerative arthritis of 
the spine and neck, including as due to exposure to ionizing 
radiation.

2.	Entitlement to service connection for glaucoma, including as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from May 1944 to May 1946, and 
from       January 1951 to May 1952.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board previously issued a September 2009 decision/remand in 
this case.      The Board's decision denied a claim for service 
connection for an eye disorder manifested by low phosphorus and 
cataracts, and a petition to reopen service connection for 
residuals of a powder burn to the left eye. A partial grant was 
issued as to entitlement to an increased rating for bilateral 
hearing loss. Meanwhile,              the remaining claims, the 
subject of the instant decision, were remanded to the RO (via the 
Appeals Management Center (AMC)) for further development. These 
matters have since returned to the Board for disposition. 

During pendency of this case, a May 2008 hearing was held at the 
RO before a Hearing Officer. In June 2009, a Travel Board hearing 
was held before the undersigned Veterans Law Judge. Transcripts 
of both of the foregoing are of record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the individual who chairs 
a hearing fulfill two duties to comply with the above regulation. 
These duties consist of (1) the duty to fully explain the issues 
and           (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Here, during the hearing, the 
Hearing Officer and VLJ noted the basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
Hearing Officer and VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claims. Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the hearings. By 
contrast, the hearings focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that  he had actual knowledge of the elements 
necessary to substantiate his claims for benefits. As such, the 
Board finds that, consistent with Bryant, the Hearing Officer and 
VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that             the Board can adjudicate the claims based on 
the current record.
 

FINDINGS OF FACT

1.	Degenerative arthritis of the spine and neck was not incurred 
or aggravated            in service, to include as the 
consequence of exposure to ionizing radiation. 

2.	Glaucoma was not incurred or aggravated in service, to include 
as the consequence of exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
degenerative arthritis of the spine and neck, including due to 
exposure to ionizing radiation. 38 U.S.C.A.             §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              
§§ 3.102, 3.159, 3.303, 3.311 (2009).


2.	The criteria are not met for service connection for glaucoma, 
including due to exposure to ionizing radiation. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from March 2004 and 
September 2009, the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the appellant to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   
Furthermore, an addendum to the September 2009 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending claim 
for benefits.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
March 2004 VCAA notice preceded issuance of the August 2004 RO 
rating decision on appeal. The September 2009 notice did not 
comport with the definition of timely notice. However, the 
Veteran has had an opportunity to respond to this subsequent VCAA 
notice letter in advance of the April 2010 Supplemental Statement 
of the Case (SSOC) readjudicating his claims. There is no 
objective indication of any further relevant information or 
evidence that must be associated with the record.                 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claims. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has also taken appropriate action to comply with the duty 
to assist                 the Veteran in this case, through 
obtaining service treatment records (STRs),                 VA 
outpatient records and arranging for him to undergo VA 
examination.                    See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi,          16 Vet. 
App. 370 (2002). On several occasions medical opinions have been 
requested and obtained through the VA Compensation and Pension 
Service addressing whether the Veteran's exposure to ionizing 
radiation was a factor in development of the disabilities 
claimed. In support of his claims, the Veteran has provided 
additional private medical records. He has also testified at RO 
and Travel Board hearings. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a claim for direct service connection are as 
follows:                      (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

There is a specific regulatory scheme under VA law for 
adjudicating claims based on ionizing radiation exposure. First, 
there are certain diseases that are presumed to have been the 
result of in-service radiation exposure. See 38 U.S.C.A. § 
1112(c);  38 C.F.R. § 3.309(d). Second, under 38 C.F.R. § 3.311 
there is a list of "radiogenic diseases" that will be service-
connected provided that certain criteria specified in that 
regulation are met. Third, even if the claimed condition is not 
listed in               38 C.F.R. § 3.309 or as a radiogenic 
disease under section 3.311, the veteran may also establish 
direct service connection by providing medical evidence of direct 
actual causation, without regard to the statutory presumptions. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Per applicable law, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active 
duty or on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or internment as a prisoner of war (or 
service on active duty in Japan immediately following such 
internment) during                 World War II which resulted in 
an opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 1, 
1946.                     See 38 C.F.R. § 3.309(b)(i), (ii) 
(2008).

Diseases presumptively service connected for radiation-exposed 
veterans under   the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary. See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  

Degenerative Arthritis of the Spine and Neck

Service medical history is absent reference to any instance of 
orthopedic injury, or diagnosed condition of the spine or neck. 
There is no record of an examination completed for purposes of 
military separation.

The Veteran through June 2009 Board hearing testimony contends 
that his arthritis originated from service in that in his 
capacity firing guns aboard an aircraft carrier, there would 
develop a muzzle blast and recoil motion from the gun that would 
cause his neck to jolt backwards. He stated that the cumulative 
effect of numerous firings with rounds fired three times every 20 
seconds detrimentally affected              the neck region, and 
also caused an impact upon the lower back. The Veteran further 
testified that he often had to sleep in a curled up position in 
the gun tub aboard the ship's deck, and was exposed to cold salt 
water in this capacity during rough seas, factors which he 
claimed worsened his back condition. 

Private medical records from the Monroe Clinic indicate that the 
Veteran first had cervical syndrome diagnosed in 1973, from which 
he made an excellent recovery following cervical traction. In 
January 1976, he underwent a myelogram which had revealed 
degenerative changes and minor nerve root sleeve encroachment at 
C4-5 and C5-6 bilaterally. A diagnosis was made of degenerative 
disease of the cervical spine.

Records of VA outpatient treatment include a June 2005 x-ray of 
the cervical spine which revealed an impression of multilevel 
severe degenerative disc disease.            A May 2006 VA 
general medical consultation notes a past history of degenerative 
joint disease of the cervical spine. 

The Veteran underwent a VA Compensation and Pension examination 
in      October 2009 by an orthopedist. The medical history both 
reported and documented was considered. The Veteran at that time 
denied any back or neck injury since military service, and denied 
any arthritis other than the neck and spine. He reported that he 
began to have flare-ups in the neck and spine in the mid-1960s, 
and sought medical attention for this in the 1970s. Following 
completion of a physical examination, including review of x-rays, 
the assessment was of cervical spine degenerative joint disease 
and degenerative disc disease, and lumbar spine degenerative 
joint disease and degenerative disc disease. 

The VA examiner expressed the opinion that the Veteran's cervical 
and lumbar conditions were unrelated to the reported gun recoils, 
or radiation exposure or sleeping about the ship deck. The 
examiner indicated that service treatment records did not 
indicate any spinal issues. The first documented manifestation of 
symptoms was when the Veteran was in his 50s, and it did not 
appear that the arthritis was extensive at that time. According 
to the examiner, the Veteran's symptoms were not inconsistent 
with many individuals who developed spinal osteoarthritis 
unrelated to trauma with age. His arthritis was diffuse, more 
consistent with age-related degenerative changes than more 
localized arthritis which would be more suggestive of trauma. 
Also, his radiation exposure would not be expected to cause 
spinal degenerative joint disease. The examiner concluded that 
based on the available information it would be pure speculation 
to attribute the Veteran's arthritis to his activities in the 
military. 

In February 2010, the VA Director, Compensation and Pension 
Service, requested an advisory opinion from the Under Secretary 
for Health regarding whether               the Veteran's exposure 
to ionizing radiation during service as a member of the American 
occupation forces in Japan following World War II was a likely 
cause of           the Veteran's arthritis.

In a March 2010 opinion, the Director, Radiation and Physical 
Exposures from     the Office of the Under Secretary for Health 
considered this case in view of the estimated radiation exposure 
the Veteran had as a participant in the Occupation Forces in 
Japan. After considering the circumstances of the Veteran's 
medical history, and available medical literature, the opinion 
proffered was that it was unlikely the Veteran's arthritis could 
be attributed to ionizing radiation exposure while in military 
service. 

Another opinion that month from the VA Director, Compensation and 
Pension Service, after reviewing the foregoing, including the 
opinion from the                   Under Secretary for Health, 
stated that there was no reasonable possibility that     the 
Veteran's arthritis was the result of exposure to ionizing 
radiation in service.

The Board has considered the circumstances of this case in view 
of the principles governing entitlement to service connection, 
and finds that the claim must be denied. There is no competent 
basis from review of the medical history, and statements from 
medical professionals who have opined in regard to that history,       
to establish that degenerative arthritis of the spine and neck is 
a disability related to the Veteran's service. The essential 
element of a causal nexus to service has not been proven. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).

Looking at the grounds for entitlement to generalized direct 
service connection (whether degenerative arthritis of the neck 
and spine is etiologically related to service, in the capacity 
apart from ionized radiation exposure), the Board has considered 
accounts of in-service events. The Veteran describes having 
sustained a repetitive injury to the cervical and lumbar spine 
regions that was due to the recoil from operating heavy guns 
aboard an aircraft carrier. He cites some exacerbating 
circumstances from sleeping in the gun tub on more than one 
instance. There is no documentation of any in-service injury 
involving the spine, though that is not dispositive of a claim 
for service connection, where as here the Veteran has competently 
alleged relevant injury during service. See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Essentially, the 
Board does not doubt that the Veteran was placed under some 
hardship during service that put strain on the cervical and lower 
spine regions. What remains to be shown by competent medical 
evidence, however, is whether this underlying injury persisted 
over several years and resulted in a current disability. To this 
effect, the earliest diagnosis of record of any cervical spine 
problem is of cervical syndrome from 1973, which is more than 20 
years post-service. The Veteran has also testified that this is 
about when his upper back symptoms began post-service. 
Consequently, there is a substantial lapse of time between 
claimed initial injury and onset of any post-service disability, 
indicating lack of continuity of symptomatology since service. 
See 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (the elements of in-service incurrence of a disease or 
injury, and an association between that and a present diagnosed 
disability may be substantiated through a demonstration of 
continuity of symptomatology). See too Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (a lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim). Thus, the 
evidence to this point weighs against the likelihood of a 
continuous neck and/or back injury from service to the present 
time period.


Moreover, there is the conclusion of the October 2009 VA medical 
examiner that the Veteran's current diagnosed cervical and lumbar 
conditions are unrelated to the reported gun recoils, or sleeping 
about a ship's deck. The VA examiner expressly took into account 
the fact that the Veteran did not manifest any actual symptoms 
until seeking treatment in the 1970s, and further noted that the 
current type of arthritis is diffuse, and more consistent with 
age-related degeneration, than with a focused and localized 
arthritis associated with traumatic injury. This conclusion 
follows a detailed physical examination and medical history 
review, and hence should be ascribed probative weight. See 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is 
the Board's responsibility to "assess the credibility of,   and 
weight to be given to," the evidence of record). See also, 
Elkins v. Brown,             5 Vet. App. 474 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995).

Turning to the next averred theory of recovery, service 
connection as the result of exposure to ionizing radiation 
likewise has not been demonstrated. Degenerative arthritis (or 
for that matter, arthritis of any kind) is not amongst those 
conditions that may be awarded presumptive service connection 
pursuant to 38 C.F.R.              § 3.309(d), based on radiation 
exposure. That is to say, the claimed etiological relationship 
between degenerative arthritis and radiation exposure must be 
proven by competent medical evidence, and is not to be presumed 
as a matter of course. Nor does 38 C.F.R. § 3.311 and its unique 
development procedures expressly apply here, since degenerative 
arthritis is not classified either as a "radiogenic disease." 
Regardless, during pendency of this case, to ensure all fairness 
to the Veteran in development of his case, the provisions of 
section 3.311 were still applied. In other words, based on the 
Veteran's dose estimate of radiation exposure, an opinion was 
obtained from the VA Under Secretary for Health on whether 
degenerative arthritis was related to such hazardous exposure. 
Having reviewed the Under Secretary's report, as well as 
companion report from the Director, Compensation and Pension 
Service, it is readily apparent that any connection between the 
Veteran's degenerative arthritis and radiation exposure has been 
ruled out. In particular,            the Director, Compensation 
and Pension Service stated that "there was no reasonable 
possibility that the Veteran's arthritis was the result of 
exposure to ionizing radiation in service." This followed review 
of available scientific literature, and again, the delayed onset 
of arthritis after service. Consequently, even affording the 
Veteran the development procedures specified for diseases 
classified as "radiogenic" in nature, his degenerative 
arthritis is shown by competent opinion not likely to be related 
to service. 

In sum, the Veteran has relevant precipitating in-service 
radiation exposure, and likely had a physically demanding role 
operating heavy guns, however neither of these underlying 
circumstances are proven to a reasonable likelihood to have had a 
role in causing degenerative arthritis of the spine or neck. The 
Veteran's own assertions have also been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
causation of degenerative arthritis, particularly as it relates 
to the impact of ionizing radiation exposure, as a matter not 
within the purview of          lay observation. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For these reasons, the claim for service connection for 
degenerative arthritis of the spine and neck, including due to 
exposure to ionizing radiation, is being denied. 
The preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

Glaucoma

Service treatment records are absent specific mention of 
glaucoma, diagnosis, treatment or otherwise. The Veteran was 
required to wear corrective glasses during service due to the 
presence of defective vision. An April 1951 medical consultation 
indicated the presence on the left cornea of a small scar, in 
superficial layers.    There was no active infection presented, 
and no treatment considered necessary.              An August 
1951 special eye examination failed to reveal any evidence of an 
injury both grossly and by slit lamp. The cornea, iris, lens, 
vitreous and retina were all normal. The conclusion was that the 
Veteran had myopia and myopic astigmatism fully corrected by 
glasses. 


In June 2009 Board hearing testimony, the Veteran stated that he 
was first evaluated in 1969 for higher than normal pressure in 
the eyes, later diagnosed as glaucoma. The Veteran contended this 
was related to military service in that there was trauma to his 
eyes from particles of matter from the firing of guns, and also 
as the consequence of exposure to radiation in service. 

The March 1979 report of Dr. R.E., an optometrist, indicated in 
part that the Veteran was suspected of having glaucoma at that 
time, and was to be followed on a yearly basis for this 
diagnosis.

The October 2005 report from Dr. T.T., ophthalmologist, describes 
a complicated ocular history related to longstanding chronic 
glaucoma. The Veteran had undergone multiple surgeries during the 
course of his disease, including argon laser trabeculoplasty in 
both eyes in 1985 followed by a trabeculectomy in the left eye in 
1992. Also described in further detail was a lengthy history of 
subsequent ocular surgery procedures intended to treat cataracts.

On an October 2009 VA examination of the eyes, the Veteran 
described a history of left eye "power burn" injury when a 
piece of lit powder drifted into his left eye with subsequent 
pain, and he was seen by a medic or pharmacist and given ointment 
to be treated. The VA examiner indicated review of the medical 
history in the claims folder. Following physical examination, the 
impression was of glaucoma / pigment dispersion syndrome of both 
eyes. According to the examiner, this was not likely due to 
injury during service. 

A March 2010 opinion from the VA Director, Compensation and 
Pension Service, after reviewing the applicable medical history, 
including premised on an opinion from the Under Secretary for 
Health, determined that there was no reasonable possibility that 
the Veteran's glaucoma was the result of exposure to ionizing 
radiation in service.



Reviewing the above, the Board finds that service connection for 
glaucoma is not warranted. As with the prior claim considered 
before the Board, the initial onset of the disability claimed was 
not until several years post-service -- in this case,            
as reflected in the 1979 report of a private optometrist's 
diagnosis of suspected glaucoma. As such, there is a pronounced 
lack of continuity of symptomatology from service discharge to 
the present time period. See again, 38 C.F.R. § 3.303(b). If 
there is one key factual difference in this instance, here there 
was some demonstrable concern of military treatment providers in 
service of the possibility of an eye problem, given declining 
visual acuity. However, inquiry during service as indicated 
produced no evidence of an eye injury, or underlying eye disease. 
Considering the record in its entirety therefore, there is no 
documentation of early glaucoma during service, or suggestion of 
a precursor condition or precipitating injury, either. In 
addition, the October 2009 VA examiner determined that glaucoma 
was unrelated to a reported lit powder injury to the left eye in 
service, or other incident of the Veteran's service. This opinion 
followed a detailed medical examination and claims folder review. 
See Prejean v. West, 13 Vet. App. 444,   448-49 (2000) (factors 
for assessing the probative value of a medical opinion include 
the medical expert's access to the claims file and the 
thoroughness and detail of the opinion); Boggs v. West, 11 Vet. 
App. 334, 340 (1998). The Veteran's             self-described 
injury to the left eye, while he is competent to report it, also 
itself     would not explain the origins of bilateral glaucoma. 
In addition, a prior Board decision denied a petition to reopen 
service connection for residuals of a powder burn to the left 
eye, indicating further the limited significance of this 
identified injury as a basis to establish service-connected 
compensation at least from the evidence to this point.  

Pertaining to the Veteran's underlying exposure to ionizing 
radiation, moreover, glaucoma does not fall within the ambit of 
presumptive service connection under  38  C.F.R. § 3.309(d), nor 
is it a "radiogenic disease" for purpose of applying section 
3.311. Once again, the RO has nonetheless afforded the Veteran 
the benefit of the assistance of section 3.311 by submitting this 
claim for review by the VA Under Secretary for Health. The 
medical conclusion reached on the matter was that there was no 
reasonable possibility that glaucoma originated due to exposure 
to ionizing radiation. Thus, there is no causal relationship to 
service established for glaucoma, to include on the basis of the 
Veteran's radiation exposure therein. 

Accordingly, in view of the above, the claim for service 
connection for glaucoma, including due to exposure to ionizing 
radiation, is being denied. Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
is found not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.   


ORDER

Service connection for degenerative arthritis of the spine and 
neck, including as due to exposure to ionizing radiation, is 
denied.

Service connection for glaucoma, including as due to exposure to 
ionizing radiation, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


